Citation Nr: 0810570	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral pes planus or 
other right foot disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1944 to 
June 1946.

In a December 1999 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, denied the veteran's claim for service connection 
for bilateral pes planus.  Although notified of the decision, 
the veteran did not perfect an appeal, and the decision 
became final.  After passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), the RO re-adjudicated de novo 
the veteran's claim for service connection for bilateral pes 
planus and again denied the claim in a January 2002 rating 
decision.  See VAOPGCPREC 03-2001.  Although notified of the 
denial, the veteran did not perfect an appeal, which became 
final.  The Board denied a claim of service connection for 
right foot injury in a November 2004 decision.  In August 
2005, the veteran sought to reopen his claim for service 
connection for a foot disability.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the RO that 
granted the veteran's petition to reopen a previously denied 
claim for service connection for bilateral pes planus and 
denied the claim on the merits.  In a January 2006 statement 
of the case, the RO re-characterized the issue as a claim 
that included other foot disability as well, presumably 
including consideration of the previously addressed right 
foot claim.  Regardless of what the RO has done, however, the 
Board must address the question of whether new and material 
evidence has been received to reopen the veteran's claim for 
service connection for bilateral pes planus.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection as a claim to reopen.

The decision below addresses the veteran's petition to reopen 
his claim.  Consideration of the underlying claim for service 
connection is deferred pending completion of the development 
sought in the remand that follows the decision.


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied a claim 
of service connection for pes planus.  Although notified of 
the denial, the veteran did not perfect an appeal of the 
decision.

2.  The Board denied a claim of service connection for right 
foot disability in February 2003; a claim to reopen was 
denied by the Board in November 2004.

3.  Additional evidence associated with the claims file since 
the January 2002 RO denial and November 2004 Board denial, by 
itself or considered with previous evidence of record, does 
relate to an unestablished fact necessary to substantiate the 
claim for service connection.


CONCLUSIONS OF LAW

1.  A January 2002 RO decision that denied the veteran's 
claim for service connection for pes planus and a November 
2004 Board decision that denied a claim to reopen service 
connection for right foot disability are final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1100, 
20.1103 (2007).

2.  Since the prior final denials, new and material evidence 
has been received; hence, the requirements to reopen the 
claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2002 rating decision, the RO denied the 
veteran's claim for service connection for pes planus.  The 
veteran was notified of the decision but did not perfect an 
appeal.  Thus, the decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  The Board denied a claim to 
reopen service connection for right foot disability in 
November 2004.  That decision is final.  38 C.F.R. § 20.1100.  
In August 2005, the veteran sought to reopen his claim for 
service connection.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim regarding pes planus was the January 
2002 RO decision.  The last final denial regarding right foot 
disability was a November 2004 Board decision.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The veteran filed his original application for service 
connection for pes planus in October 1998.  The RO denied the 
veteran's claim for service connection in December 1999 and 
again in January 2002 based on its review of the veteran's 
service and post-service medical records.  In its January 
2002 decision, the RO noted that the veteran's pes planus had 
been noted during his entrance examination for entry onto 
active duty and found a lack of medical evidence 
demonstrating that the foot disability had been permanently 
aggravated or worsened by active military service.  As such, 
the RO found that a grant of service connection was 
precluded.  The veteran failed to perfect an appeal to this 
decision, which became final.  Also, the Board has denied a 
claim to reopen service connection for right foot disability; 
this was done in November 2004.

A review of the evidence added to the record since the RO's 
and Board's prior decisions reveals documentation of an 
August 2005 private medical examination.  At that 
examination, the examining physician elicited the veteran's 
service and medical history and conducted a physical 
examination.  The examiner found "a flexible flatfoot type 
with a gross forefoot varus" and diagnosed the veteran with 
plantar fasciitis of the right foot, pain in the foot, and 
"Pronation Subtalar Joint and Midtarsal Joints."  The 
physician further opined that it was at least as likely as 
not that the "condition originated and was aggravated by his 
military service." 

As such, the Board finds that the August 2005 statement of 
examination by a private physician is "new" in the sense 
that it was not previously before agency decision makers.  
The Board also finds that the private physician's examination 
report is not cumulative or duplicative of evidence 
previously considered and is thus "material" for purposes 
of reopening the veteran's claim.  In this regard, the Board 
notes that in the report the physician opines that, given the 
veteran's reported service and medical history, it is at 
least as likely as not that "his condition originated and 
was aggravated by his military service."  The prior VA 
examination, provided to the veteran in June 1993 in relation 
to a claim for a right foot disability, does not provide such 
a nexus opinion as to pes planus or any foot disability 
suffered by the veteran.  Although other reports previously 
suggested a relationship to service, especially with respect 
to the right foot, this latest opinion adds to the record in 
a way that it should be considered new and material.  The 
Board thus finds the physician's statement relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of the August 2005 
private medical examination report, has been submitted, the 
Board finds that the criteria for reopening the claim for 
service connection have been met.


ORDER

New and material evidence to reopen the claim of service 
connection for bilateral pes planus or other right foot 
disability has been received; to this limited extent, the 
appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection is reopened, the claim must be considered on a de 
novo basis.  The Board finds that additional evidentiary 
development is necessary before a decision can be reached on 
the merits of the veteran's claim.

At the outset, the Board notes the enactment of the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007).  To implement the provisions of the law, 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board notes that the VCAA requires that VA afford the 
claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board further notes that the veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as an injury to the right foot 
during service or symptoms of a foot disability.  See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he cannot 
testify, as he would be medically incompetent to do, about a 
diagnosis or the etiology of any current foot disability.  
See id.   

Review of the veteran's claims file reflects that he was 
found to have bilateral pes planus, "1st Degree," at his 
examination on entry into service.  Although the veteran's 
service medical records contain documentation of other health 
problems reported and treated during the veteran's service, 
the records are silent for treatment of any foot problems 
during service.  His separation examination reflects a 
specific finding that the veteran's right foot had a full 
range of motion with no points of tenderness or deformity at 
the time.  No pes planus was noted at the separation 
examination.  

Relevant post-service medical records reflect that the 
veteran was provided a VA medical examination of the right 
foot in June 1993, pursuant to a claim of service connection 
for a right foot condition.  At that examination, the veteran 
reported that he had injured his right foot during basic 
training in 1944, which was the cause of his current right 
foot pain.  On physical examination, the examiner found no 
abnormality in gait or posture.  The veteran was diagnosed 
with a "normal examination, right foot," which was 
confirmed radiologically.  The records also contain an April 
2000 letter from a private physician who noted that the 
veteran was suffering from "a marked cracking and popping 
noise" on flexion and extension of the right foot, which 
"could at least be related to the injury that he had 
suffered in the military service."  That report contains no 
diagnosis of pes planus.  The records also contain an April 
2003 letter from a second private physician, which reflects a 
diagnosis of pes planus of the right foot, along with marked 
pronation and extreme tenderness of the right foot.  In his 
letter, the physician noted that the veteran "may have had 
an undocumented stress fracture or two" and opined that it 
was at least as likely as not that his right foot condition 
"may have occurred in, or been aggravated by his military 
service."

The veteran has submitted an examination report and medical 
nexus opinion from a private physician.  This report, dated 
in August 2005, notes that the veteran complained of pain in 
the right foot arch for 60 years, since his time in service.  
The examiner found "flexible flatfoot foot type with a gross 
forefoot varus" on physical examination, along with pain in 
the plantar right mid-arch region and significant subtalar 
and midtarsal joint pronation.  Radiological examination 
revealed no heel spurs bilaterally.  The physician diagnosed 
the veteran with plantar fasciitis of the right foot, pain in 
the foot, and pronation of the subtalar joint and midtarsal 
joints.  The physician opined that given the veteran's 
reported service history, it was at least as likely as not 
that his "condition originated and was aggravated by his 
military service."

The Board notes that the veteran has alleged that he injured 
his right foot in service. He has submitted an opinion from a 
private physician taking this reported history into account 
in forming an etiological opinion as to the veteran's current 
disability.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion.").  It appears the opinion 
is based in large part on the veteran's report of trauma in 
service, which is not supported by the veteran's service 
medical records.  The Board notes, however, that it may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the 
appellant, but instead must evaluate the credibility and 
weight of the history upon which the medical opinion is 
predicated.  See Coburn v. Nicholson, 19 Vet. App. 427 
(2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Therefore, in light of the evidence of record and the need 
for additional clinical findings and a more definitive 
medical opinion concerning any relationship between the 
veteran's period of service and any current foot disability 
that accounts for the veteran's lay testimony as well as the 
clinical record, the RO should arrange for the veteran to 
undergo examination.  The examination should address the 
nature and etiology of any identified pes planus or other 
right foot disability and any medical opinion offered should 
be based upon consideration of the veteran's complete 
documented history and assertions through review of the 
claims file.  Such examination is needed to fully and fairly 
evaluate the claim for service connection.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007).

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of the requested examination pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the claim for service connection for 
bilateral pes planus on appeal.  Hence, failure to report to 
any such scheduled examination, without good cause, may 
result in the denial of the veteran's claim.  See 38 C.F.R. 
§ 3.655(b) (2007).  

In this case, the Board also notes that the veteran's claims 
file contains evidence, in the form of a single-page computer 
printout dated March 22, 2004, that he was awarded Social 
Security Administration (SSA) disability benefits effective 
from 1991, at which time he was 65 years old.  It is not 
clear from the claims file, however, whether the veteran 
began receiving SSA benefits based on disability or on 
reaching the age of eligibility.  The RO, further, appears to 
have made no effort to obtain records from SSA relating to 
the award, and no such records are present in the claims 
file.  It is not clear from the claims file what disabling 
condition(s) resulted in the veteran's award of SSA 
disability benefits or on what medical or other evidence SSA 
relied in making its decision to grant benefits to the 
veteran.  The Board further is unable to discern whether the 
veteran's SSA benefits were due to any disability rated by 
the SSA or to his having reached the age at which he became 
eligible to receive SSA benefits.

In this case, given the uncertainty of what the identified 
SSA records may contain, the veteran should be asked to 
clarify whether he is receiving SSA benefits based on any 
disability or based on his age.  If the SSA benefits were 
awarded due to a disability, any available medical records 
associated with the benefits award should be sought.  The 
Board notes that once VA is put on notice that the veteran is 
in receipt of SSA disability benefits, VA has a duty to 
obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, the claim is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
foot disability to be obtained.  The 
veteran should also be invited to submit 
any pertinent evidence in his possession 
and explain the type of evidence that is 
his ultimate responsibility to submit.

2.  The veteran should be asked to 
clarify whether his SSA benefits were 
awarded due to disability or to his 
age.  If the benefits are based on a 
disability, any medical records relied 
upon by SSA in awarding the benefits 
should be sought.  The procedures set 
forth in 38 C.F.R. § 3.159(c) (2007) 
regarding requesting records from 
Federal facilities must be followed.  
All records and/or responses received 
should be associated with the claims 
file.

3.  After securing any additional 
records, the veteran should be scheduled 
for a VA examination.  The entire claims 
file, to include a complete copy of this 
remand, must be made available to the 
examiner, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions, to include specifically 
consideration of the August 2005 private 
medical examination.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.

With respect to any identified pes planus 
or other right foot disability, the 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the disability had its 
onset during the veteran's active 
military service or was aggravated or 
worsened by the veteran's service.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for service 
connection in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


